Case: 20-60594     Document: 00516150469         Page: 1     Date Filed: 01/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   January 3, 2022
                                  No. 20-60594
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk


   Amany Gonzalez Sanchez,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 451 703


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Amany Gonzalez Sanchez, a native and citizen of Cuba, petitions this
   court for review of a decision of the Board of Immigration Appeals (BIA)
   upholding the denial of his application for asylum, withholding of removal,
   and relief under the Convention Against Torture (CAT). He argues that the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60594      Document: 00516150469           Page: 2    Date Filed: 01/03/2022




                                     No. 20-60594


   record compels the conclusion that his actual or imputed political opinion
   was at least one central reason for the harm he suffered, the harm qualified as
   persecution and was perpetrated by the Cuban government, and he
   established a well-founded fear of future persecution.
          As an initial matter, we decline to sua sponte raise any issues regarding
   whether this court is a proper venue for the petition for review, in light of the
   possible “unfairness of requiring the parties to relitigate anew in a different
   forum.” Jama v. Gonzales, 431 F.3d 230, 233 (5th Cir. 2005). Regarding the
   merits of Gonzalez Sanchez’s arguments, we review the BIA’s decision and
   only consider the immigration judge’s decision to the extent that it
   influenced the BIA’s decision. Revencu v. Sessions, 895 F.3d 396, 401 (5th
   Cir. 2018), as revised (Aug. 2, 2018). The determination that an alien is not
   eligible for asylum or withholding of removal is reviewed under the
   substantial evidence standard. Id.; Chen v. Gonzales, 470 F.3d 1131, 1134 (5th
   Cir. 2006).
          According to Gonzalez Sanchez’s testimony and written statement, a
   Cuban security official identified as Captain Tony first approached Gonzalez
   Sanchez because Captain Tony wanted him to relay information about the
   Nigerian ambassador’s conversations. Gonzalez Sanchez was singled out for
   the task because he was one of the ambassador’s two personal drivers and
   spoke better English than the other driver. Those reasons are unrelated to
   Gonzalez Sanchez’s political beliefs. See Changsheng Du v. Barr, 975 F.3d
   444, 448 (5th Cir. 2020); Revencu, 895 F.3d at 403.
          Additionally, Captain Tony’s subsequent threats that Gonzalez
   Sanchez should provide the information sought to avoid future harm shows
   that the harm against Gonzalez Sanchez was contingent on his failure to
   perform the task, rather than any political opinion.           Captain Tony’s
   statements indicating that Gonzalez Sanchez owed a duty to “revolution”




                                          2
Case: 20-60594      Document: 00516150469          Page: 3   Date Filed: 01/03/2022




                                    No. 20-60594


   and was acting like a “traitor” by refusing to cooperate, to the extent they
   could have been evidence that an actual or imputed political opinion of
   Gonzalez Sanchez was involved, were merely “incidental, tangential,
   superficial, or subordinate to” the primary motive of recruiting Gonzalez
   Sanchez to obtain information on the Nigerian ambassador. Revencu, 895
   F.3d at 404 (internal quotation marks and citation omitted).
          While Gonzalez Sanchez also contends that certain evidence was
   ignored, mischaracterized, or overlooked, the argument is unavailing because
   the evidence as a whole does not compel a conclusion that his actual or
   imputed political opinion was or will be a central reason for the alleged harm.
   See Changsheng Du, 975 F.3d at 448; Revencu, 895 F.3d at 403-04. Because
   substantial evidence supports the BIA’s conclusion that Gonzalez Sanchez
   failed to meet his burden for asylum, he has also failed to satisfy his burden
   for withholding of removal. See Munoz-Granados v. Barr, 958 F.3d 402, 408
   (5th Cir. 2020). Gonzalez Sanchez does not brief any argument challenging
   the denial of relief under the CAT, and he therefore has abandoned any such
   challenge. See Singh v. Sessions, 898 F.3d 518, 521 (5th Cir. 2018).
          The petition for review is DENIED.




                                          3